PER CURIAM.
To the extent the final judgment on appeal incorporates the trial court’s oral ruling denying appellant’s motion to substitute, it is affirmed without necessity of comment. In all other respects, this appeal is dismissed. See Market Tampa Investments, LLC v. Stobaugh, No. 14-5126, 2015 WL 5131679, at *1 (Fla. 2d DCA 2015) (dismissing appeal from a final judgment of foreclosure where appellant’s motion to substitute or intervene was denied in the trial court and affirmed on appeal).
ALTENBERND, WALLACE, and SALARIO, JJ., Concur.